THOMPSON (GORDON) J., pro tem.
Raymond Peterson and one John Spahn were charged in an information filed by the district attorney of San Bernardino County with the crime of robbery perpetrated by means of a deadly weapon, to wit, a pistol. A trial was had before a jury and a judgment of conviction rendered against Peterson.
It is not contended by appellant Peterson, who alone prosecutes this appeal, that the evidence was not sufficient to justify the verdict of conviction. Appellant does, however, contend that the trial court committed error in its refusal to give certain instructions and in modifying others, requested by appellant. No argument whatsoever is advanced by appellant in support of this contention. There is just the bare statement that the appellant was deprived of a fair and impartial trial and that the case should be reversed and a new trial granted.
It is settled law that the mere statement that the trial court erred in refusing to give certain instructions, without argument or' authority, presents nothing for an appellate court to decide. (People v. Foss, 7 Cal. (2d) 669 [62 Pac. (2d) 372].) However, from the record, it appears that the contention of appellant is without merit. The trial court’s instructions to the jury were adequate, and no error appears from the court’s modification of .or failure to give appellants’ proffered instructions which were covered by those given.
The judgment is affirmed.
Barnard, P. J., and Marks, J., concurred.